Case 0:19-cv-60341-MGC Document 73 Entered on FLSD Docket 12/23/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-60341-Civ-COOKE/HUNT

  OJ COMMERCE LLC, et al.,

           Plaintiffs,

  vs.

  KIDKRAFT LP, et al.,

        Defendants.
  ____________________________________/
                         AMENDED ORDER SETTING CIVIL TRIAL DATE
                                 AND PRETRIAL DEADLINES
           Pursuant to Local Rule 16.1, and the Court having considered the parties’ Rule 16.1
  Scheduling Report and the Parties’ joint motion for a 90 days continuance, it is hereby
  ORDERED as follows:
           1. Trial Date and Calendar Call. This case is set for trial on the Court’s two-week
  trial period commencing Monday, November 9, 2020, at 9:30 a.m., before the undersigned
  United States District Judge at the Federal Courthouse, Courtroom 11-2, 400 North Miami
  Avenue, Miami, Florida. Calendar Call will be held on Wednesday, November 4, 2020, at
  3:00 p.m., at the same location. The case will be assigned to the standard case management
  track.
           2. Pretrial Conference. No Pretrial Conference will be held in this action, unless
  the Court determines that a pretrial conference is necessary. Should a pretrial conference be
  set, the compliance deadlines as set forth in the remainder of this Order will remain
  unaltered.
           3. Pretrial Deadlines. The pretrial deadlines are as follows:

         May 1, 2020: Parties must furnish opposing counsel with a written list containing the
  names and addresses of all fact witnesses intended to be called at trial and only those
  witnesses listed must be permitted to testify unless good cause is shown and there is no
  prejudice to opposing party. The parties are under a continuing obligation to supplement
  discovery responses within ten days of receipt or other notice of new or revised information.
Case 0:19-cv-60341-MGC Document 73 Entered on FLSD Docket 12/23/2019 Page 2 of 4




         May 21, 2020:         All fact discovery must be completed.

         May 28, 2020:        All dispositive and other pretrial motions not explicitly excluded
  by S.D. Fla. L.R. 7.1.A.1 and accompanying memoranda of law, must be filed.

          June 4, 2020: Plaintiff must furnish expert witness list to the Defendant, along with
  the summaries/reports required by Fed. R. Civ. P. 26(a)(2), and only those expert witnesses
  will be permitted to testify. Within the fourteen-day period thereafter, Plaintiff must make its
  experts available for deposition by the Defendant.

         June 18, 2020:       Defendant must furnish expert witness list to the Plaintiff along
  with the summaries/reports required by Fed. R. Civ. P. 26(a)(2), and only those expert
  witnesses will be permitted to testify. Within the fourteen-day period thereafter, Defendant
  must make its experts available for deposition by the Plaintiff.

         July 2, 2020: All expert discovery must be completed.

        July 9, 2020: All Daubert and Markman motions and accompanying memoranda of
  law must be filed.

        July 16, 2020:        Mediation must be completed. The Court has attached an
  Order of Referral to Mediation.

          September 24, 2020:          (a) A Joint Pretrial Stipulation must be filed. The
  stipulation must conform to Local Rule 16.1(c) and include a joint, neutral summary of the
  claims and defenses in the case, not to exceed one short paragraph per litigant claim, to be
  read as an introduction for voir dire examination. The pretrial stipulation must also include
  Plaintiff ’s non-binding breakdown of damages with corresponding amounts and other relief
  sought. The parties must meet at least one month prior to the deadline for filing the pretrial
  stipulation to confer on preparation of that stipulation. The Court will not accept unilateral
  pretrial stipulations, and will strike sua sponte any such submissions. A copy of the joint
  pretrial stipulation must be delivered to chambers in Microsoft Word format at the time of
  filing via email to cooke@flsd.uscourts.gov;

                                 (b) A Joint Summary of the Parties’ Motion(s) in Limine must
  be separately filed. The joint summary must contain a cover page providing the style of the
  case and an index of the motion(s) in limine. For each evidentiary issue, the joint summary
  must include: a one-page argument identifying the evidence sought to be excluded or
  included at trial and citing legal authority supporting exclusion or inclusion; and a one-page
  response to the argument citing legal authority in support of admission or exclusion of the
  disputed evidence. The parties must work together to prepare the joint summary and are
  encouraged to resolve evidentiary issues through stipulation. Motions in limine will not be
  accepted in any other form.
         October 22, 2020: (a) Final proposed jury instructions and verdict form must


                                                 2
Case 0:19-cv-60341-MGC Document 73 Entered on FLSD Docket 12/23/2019 Page 3 of 4



  filed. 1 The parties must submit a SINGLE, JOINT set of proposed jury instructions and
  verdict form, though the parties need not agree on the proposed language of each or any
  instruction or question on the verdict form. Where the parties do agree on a proposed
  instruction or question, that instruction or question must be set forth in Times New Roman
  14 point typeface. Instructions and questions proposed only by the plaintiff(s) to which the
  defendant(s) object must be italicized. Instructions and questions proposed only the
  defendant(s) to which the plaintiff(s) object must be bold-faced. Each jury instruction must
  be typed on a separate sheet and must be supported by citations of authority. Each disputed
  jury instruction must also state the basis for the objection(s) at the bottom of the sheet,
  before the citations of authority. In preparing their requested jury instructions, the parties
  may utilize as a guide the Pattern Jury Instructions for Civil Cases approved by the United
  States Eleventh Circuit, including the Directions to Counsel contained therein. A copy of
  the proposed jury instructions and verdict form must be delivered to chambers in Microsoft
  Word format at the time of filing via email to cooke@flsd.uscourts.gov;

                               (b) A trial witness list indicating each witness who will testify at
  trial, a one-sentence synopsis of the testimony, and in consultation with opposing counsel,
  indicate the amount of time needed for direct and cross examination;

                             (c) A list of witnesses with some identifying information
  (address or place of employment) to provide to jury; and

                               (d) Proposed Voir Dire questions specific to the case (general voir
  dire questions should not be included).

                               (e) Any proposed deposition designations, cross-designations,
  and objections therein. Parties must submit their designations in one table, with columns
  listing the witnesses’ names, the deposition dates, the proposed designations by page and
  line, and any objections using the codes listed in Local Rule 16.1(e)(9).

          4. Trial Instructions. All exhibits must be pre-marked. The Plaintiff ’s exhibits must
  be marked numerically preceded by the letter “P.” Defendant’s exhibits must be marked
  numerically preceded by the letter “D.” For example, Plaintiff ’s exhibit will be marked P-1,
  P-2, P-3 etc. Likewise, Defendant’s exhibit will be marked D-1, D-2, D-3 etc. A typewritten
  exhibit list setting forth the number and letter, and description of each exhibit must be
  submitted at the time of trial. The parties must submit said exhibit list on Form AO 187,
  which is available from the Clerk’s office.


          5. Motion for Continuance. A Motion for Continuance must not stay the

  1
   If this action is to be set for a bench trial the Parties are directed to submit proposed findings of fact
  and conclusions of law in lieu of proposed jury instructions.


                                                      3
Case 0:19-cv-60341-MGC Document 73 Entered on FLSD Docket 12/23/2019 Page 4 of 4



  requirement for the filing of a Pretrial Stipulation and, unless an emergency arises, a motion
  for continuance will not be considered unless it is filed at least 14 days prior to the date on
  which the trial calendar is scheduled to commence. A continuance of the trial date will be
  granted only on a showing of compelling circumstances.
           6. Non-Compliance. Non-compliance with any provision of this Order may subject
  the offending party to sanctions, including denial of the motion, dismissal of claims or
  striking of defenses. It is the duty of all counsel to enforce the timetable set forth above to
  insure an expeditious resolution of this cause.
           7. Settlement. If this case is settled, counsel are directed to inform the Court
  promptly by calling Chambers and submitting an appropriate order for dismissal within ten
  days of notification of settlement to the Court, pursuant to Fed. R. Civ. P. 41(a)(1). The
  case will remain on the trial calendar until an order dismissing the action is entered by the
  Court.
           DONE and ORDERED in Chambers, in Miami, Florida, this 23rd day of December
  2019.




  Copies furnished to:
  Patrick M. Hunt, U.S. Magistrate Judge
  Counsel of record




                                                4
